DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
Claim(s) 1-4, 7-9, 12-13, 16-17, and 27-28 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 9-13, and 15 of U.S. Patent No. 10,799,658. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites four alternatives via consecutive “or” clauses. The requirements of those four alternatives are recited respective in reference patent claims 10, 12, 9, and 15. As only one of the “or” options is required for reading on the claim any of those reference patent claims contain all minimally required elements of instant claim 1. A further mapping of dependent claims is as follows:
Instant claim 2 vs. reference patent claim 10
Instant claim 3 vs. reference patent claim 10
Instant claim 4 vs. reference patent claim 11
Instant claim 7 vs. reference patent claim 12
Instant claim 8 vs. reference patent claim 12
Instant claim 9 vs. reference patent claim 13
Instant claim 12 vs. reference patent claim 9
Instant claim 13 vs. reference patent claim 15
All limitations of instant claim 16 are found within the overall requirements of reference patent claim 6
Instant claim 17 vs. reference patent claim 6
Instant claim 27 is a method claim covering the same general subject matter as apparatus claim 1 and is thus not patentably distinct from reference patent claims 10, 12, 9, and 15 in the same manner as discussed above in regard to claim 1
Instant claim 28 is a subcombination claim covering the same general control structure as recited in apparatus claim 1 and is thus not patentably distinct from reference patent claims 10, 12, 9, and 15 in the same manner as discussed above in regard to claim 1

Claim Objections
Claim 28 is objected to because of the following informalities:
Claim 28, Ln. 5 recites “said patient” which should read “a patient” as it is a first introduction.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 13-15, 21, and 27-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simlowski et al. (U.S. Pub. 2009/0241946).
Regarding claim 1, Simlowski discloses a system (Fig. 6; ¶0077) for use in connection with mechanical ventilation of a patient (¶¶0050-0051), provided by a ventilator (Fig. 6 #10; ¶0051), the system comprising: a bioelectric sensor arrangement (Fig. 6 #146; ¶0077) configured to register at least one laryngopharyngeal (LP) signal originating from and relating to muscular activity of at least one muscle in the laryngopharyngeal region of said patient (¶0077 – scalene muscle of neck), and at least one controller (Fig. 6 #142; ¶0078) configured to control the operation of said ventilator based on said at least one LP signal (¶0076 – “In a variation, a control loop is established between the detection means and the support machine 10, the settings being automatically modified as a function of the value of the detected slope of premotor potential”), wherein the controller is configured to: determine if a level of ventilatory assist currently provided to the patient should be adjusted, based on said at least one LP signal (¶¶0010-0015, 0076); or 
Regarding claim 2, Simlowski discloses the controller is configured to determine if the level of ventilatory assist currently provided to the patient should be adjusted, based on said at least one LP signal (¶¶0010-0015, 0076).
Regarding claim 3, Simlowski discloses said at least one LP signal is an inspiratory LP signal registered during ventilator inspiration (Figs. 3-5), the at least one controller is configured to determine if the level of ventilatory assist currently provided to the patient should be adjusted based on the inspiratory LP signal (¶¶0010-0015, 0076). The claim does not limit the LP signal to only being registered during ventilator inspiration.
Regarding claim 4, Simlowski discloses the at least one controller is configured to compare the inspiratory LP signal with a threshold value (¶¶0073-0075 – does premotor potential indicate harmony or disharmony?) and, if the threshold value is exceeded, to automatically adjust the level of ventilatory assist (¶0076) and/or to signal that the level of ventilatory assist should be adjusted to an operator of the ventilator (¶0076).
Regarding claim 5, Simlowski discloses the at least one controller is configured to determine, based on the LP signal, whether there is synchrony or asynchrony between respiratory phases of the ventilator and respiratory phases of the patient (¶¶0073-0075 – harmony or disharmony), and to automatically adjust the level of ventilatory assist (¶0076) 
Regarding claim 6, Simlowski discloses the at least one controller is configured to determine an appropriate level of ventilatory assist based on a LP signal response to at least one change in ventilatory assist level (¶0076 – “control loop” indicates ongoing updates in response to changes).
Regarding claim 13, Simlowski discloses the controller is configured to use said at least one LP signal to detect the false-triggering of patient-triggered respiration phases and/or the reverse phase respiration (¶¶0072-0075 – able to detect disharmony between the respiratory machine and the patient).
Regarding claim 14, Simlowski discloses said at least one LP signal is an inspiratory LP signal registered during ventilator inspiration (Figs. 3-5), and the at least one controller is configured to compare the inspiratory LP signal with a threshold value and, if said threshold value is exceeded, automatically adjust the operation of the ventilator to avoid or at least mitigate the risk of false-triggering and/or reverse phase respiration (¶¶0010-0015, 0076), and/or to generate an alarm notifying the ventilator operator of the detected false-triggering, and/or reverse phase respiration (¶0076). The claim does not limit the LP signal to only being registered during ventilator inspiration.
Regarding claim 15, Simlowski discloses the at least one controller is configured to use said at least one LP signal to detect false-triggering of inspiration phases in a pneumatically controlled support mode (¶¶0003, 0050, 0095)
Regarding claim 21, Simlowski discloses said at least one controller is configured to use said at least one LP signal to control the operation of said ventilator when operated in a support ventilation mode being either a pressure support mode, a volume support mode, or a NAVA mode (¶¶0003, 0050, 0095).
Regarding claim 27, Simlowski discloses a method for mechanically ventilating a patient (Fig. 6; ¶¶0050-0051, 0077) with a ventilator (Fig. 6 #10; ¶0051), the method comprising: registering, by a bioelectric sensor arrangement (Fig. 6 #146; ¶0077), at least one laryngopharyngeal (LP) signal originating from and relating to muscular activity of at least one muscle in the laryngopharyngeal region of said patient (¶0077 – scalene muscle of neck), and controlling, by at least one controller (Fig. 6 #142; ¶0078), the operation of said ventilator based on said at least one LP signal (¶0076 – “In a variation, a control loop is established between the detection means and the support machine 10, the settings being automatically modified as a function of the value of the detected slope of premotor potential”), wherein the controlling comprises: determining if a level of ventilatory assist currently provided to the patient should be adjusted, based on said at least one LP signal (¶¶0010-0015, 0076); or 
Regarding claim 28, Simlowski discloses a non-transitory computer-readable data storage medium encoded with programming instructions (Fig. 6 #142; ¶0078), said storage medium when loaded into a control computer of a ventilator (Fig. 6 #10; ¶0051) having a bioelectric sensor arrangement (Fig. 6 #146; ¶0077) for registering at least one laryngopharyngeal (LP) signal originating from and relating to muscular activity of at least one muscle in the laryngopharyngeal region of a patient (¶0077 – scalene muscle of neck), said programming instructions causing said control computer to: receive, from said bioelectric sensor arrangement, said at least one LP signal (e.g. data and communications of Figs. 3-6); and control operation of said ventilator based on said at least one LP signal (¶0076 – “In a variation, a control loop is established between the detection means and the support machine 10, the settings being automatically modified as a function of the value of the detected slope of premotor potential”), wherein the control comprises: determining if a level of ventilatory assist currently provided to the patient should be adjusted, based on said at least one LP signal (¶¶0010-0015, 0076); or .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simlowski et al. (U.S. Pub. 2009/0241946) in view of Beck et al. (U.S. Pub. 2005/0211246).
Regarding claim 7, Simlowski fails to disclose the controller is configured to determine if the level of positive end-expiratory pressure (PEEP) currently applied to the patient should be adjusted, based on said at least one LP signal.
Beck teaches a ventilation control method (Figs. 2-3) based upon a measured level of respiratory electrical activity (EAdi) (¶¶0016, 0025), the method comprising determining if a level of positive end-expiratory pressure (PEEP) currently applied to the patient should be adjusted, based on the EAdi signal (e.g. ¶0081). Beck teaches adjusting PEEP based on a measured level of respiratory electrical activity as providing the benefit of increasing PEEP in response to a test process where increasing PEEP results in steadily decreasing EAdi levels, which can be particularly important when treating ventilated infants (¶¶0028, 0081).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Simlowski the controller is configured to determine if the level of positive end-expiratory pressure (PEEP) currently applied to the patient should be adjusted, based on said at least one LP signal in order to provide the benefit of increasing PEEP in response to a test process where increasing PEEP results in steadily decreasing EAdi levels, which can be particularly important when treating ventilated infants in view of Beck.
Regarding claim 8, Simlowski teaches the invention as modified above and Beck as incorporated therein further teaches said at least one LP signal is an expiratory LP signal registered during ventilator expiration (¶0041), the at least one controller is configured to determine if the level of PEEP currently applied to the patient should be adjusted based on the expiratory LP signal (¶0081).
Regarding claim 9, Simlowski teaches the invention as modified above and Beck as incorporated therein further teaches the at least one controller is configured to compare the expiratory LP signal with a threshold value (¶0081 – decreasing) and, if the threshold value is exceeded, to automatically adjust the level of PEEP (¶0081)
Regarding claim 10, Simlowski teaches the invention as modified above and together with Beck further teaches the at least one controller is configured to determine whether there is synchrony or asynchrony between respiratory phases of the ventilator and respiratory phases of the patient (Simlowski – ¶¶0073-0075 – harmony or disharmony), and to automatically adjust the level of PEEP (Beck – ¶0081)
Regarding claim 11, Simlowski teaches the invention as modified above and Beck as incorporated therein further teaches the at least one controller is configured to determine an appropriate PEEP level based on a LP signal response to at least one change in PEEP level (¶0081).
Claim(s) 12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simlowski et al. (U.S. Pub. 2009/0241946) in view of Lagerborg et al. (U.S. Pub. 2010/0252038).
Regarding claim 12, Simlowski fails to disclose the controller is configured to determine when to initiate said inspiratory cycle-off by determining when said at least one LP signal exceeds a certain threshold value serving as a trigger level for said inspiratory cycle-off.
Lagerborg teaches a ventilation control system (Fig. 1) which uses respiratory EMG signals to initiate an inspiratory cycle-off by determining when an EMG signal exceeds a certain threshold value serving as a trigger level for said inspiratory cycle-off (¶¶0026, 0029). Lagerborg teaches EMG-based inspiratory cycle-off detection as providing the benefit of being useable together with airway inspiratory flow or pressure to provide an effective means of detection of when the patient is actually trying to exhale such that ventilator inspiration can be cycled off in real-time control (¶¶0026, 0029).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Simlowski the controller is configured to determine when to initiate said inspiratory cycle-off by determining when said at least one LP signal exceeds a certain threshold value serving as a trigger level for said inspiratory cycle-off in order to provide the benefit of supplying an effective means of detection of when the patient is actually trying to exhale such that ventilator inspiration can be cycled off in real-time control in view of Lagerborg.
Regarding claim 22, Simlowski fails to explicitly disclose said at least one controller is configured to use said at least one LP signal to determine when to switch from one respiratory phase of the ventilator to another.
Lagerborg teaches a ventilation control system (Fig. 1) which uses respiratory EMG signals to determine when to switch from one respiratory phase of a ventilator to another (¶¶0026, 0029). Lagerborg teaches EMG-based switching of respiratory phase as providing the benefit of supplying an effective means of detection of when the patient is actually trying to breathe in or trying to exhale such that the ventilator can be cycled between respiratory phases in real-time control (¶¶0026, 0029).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Simlowski said at least one controller is configured to use said at least one LP signal to determine when to switch from one respiratory phase of the ventilator to another in order to provide the benefit of supplying an effective means of detection of when the patient is actually trying to breathe in or trying to exhale such that the ventilator can be cycled between respiratory phases in real-time control in view of Lagerborg.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simlowski et al. (U.S. Pub. 2009/0241946).
Regarding claim 23, Simlowski fails to explicitly disclose the at least one registered LP signal is related to muscular activity of the thyroarytenoid muscle and/or the cricothyroid muscle of the patient.
However, Simlowski discloses that electrodes 146 may be placed on muscles of the neck which are activated by respiration (¶0077). One of ordinary skill in the art would have recognized that various muscles across the lateral and anterior portions of the neck are activated by respiration. One of ordinary skill in the art would further have considered it prima facie obvious to place electrodes at various places along the lateral and anterior surfaces of the neck when desiring to detect muscular motion which is activated by respiration. When following those obvious electrode placements it would be recognized that certain anterior placement of electrodes would detect muscular activity of the thyroarytenoid muscle and/or the cricothyroid muscle of the patient based upon the anatomical location of those muscles.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Simlowski the at least one registered LP signal is related to muscular activity of the thyroarytenoid muscle and/or the cricothyroid muscle of the patient based upon the teaching in Simlowski that electrodes may be placed on the neck where muscles are activated by respiration with the recognition by one of ordinary skill in the art that an anterior positioning on the neck will be in proximity to both the thyroarytenoid muscle and the cricothyroid muscle.
Allowable Subject Matter
Claims 16-20 and 24-26 are allowable over the prior art. Claims 16-17 are solely rejected based upon the above nonstatutory double patent rejection. Claims 18-20 and 24-26 are thus objected to as being dependent on a rejected base claim.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 16, the prior art fails to teach or suggest a system having all elements and functionality recited by the instant claim. It is noted that the instant claim includes all limitations of allowed claim 1 in parent case U.S. Appn. 15/558,736. As such the reasons for allowance indicated in that prior application are directly applicable to the instant claim (see Notice of Allowance mailed 13 Mar 2020).
Closest prior art to the instant claim is Simlowski et al. (U.S. Pub. 2009/0241946) and Sinderby et al. (U.S. Pub. 2016/0310069). As discussed in the parent application Sinderby ‘069 fails to teach or suggest the coordinated use of both an oesophageal catheter having both a LP electrode and a diaphragm electrode in the manner recited by the instant claim.
Simlowski also fails to teach or suggest use of an oesophageal catheter having both a LP electrode and a diaphragm electrode in the manner recited by the instant claim.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references. Regarding the independent claims further attention is specifically drawn to Sinderby et al. (U.S. Pub. 2016/0310069; e.g. Fig. 3 and ¶0047 – sensors placed on neck).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785